If the motion had been made at the first term it would have been proper to allow it unless the defendant had then offered to give a sufficient bond. McDowell v. Bradley, 30 N.C. 92. So, if the defendants were not of substance to answer the plaintiff's recovery made and the costs, the court might have laid them under a rule to give a proper bond which would secure the plaintiff. There was no   (184) suggestion of that kind, but the plaintiff insisted peremptorily that the court should not entertain the appeal by reason merely that an appeal bond had not been duly given. Now the omission to make that motion for two years after the case was in the Superior Court for trial is, according to the established practice, such laches as deprives the appellee of the right to make it at all. Wallace v. Corbit, 26 N.C. 45; Arringtonv. Smith, id., 59.
PER CURIAM.                                    Reversed, and procedendo.
Cited: Russell v. Saunders, 48 N.C. 432; Stickney v. Cox, 61 N.C. 496;Hutchinson v. Rumfelt, 82 N.C. 427.